 1
 2
 3                                 THE DISTRICT COURT OF GUAM

 4
     In re:                                               Bankruptcy Case No. 19-00010
 5                                                        (Chapter 11 )
     ARCHBISHOP OF AGAÑA, a Corporation
 6   Sole,
 7
                                            Debtor.
 8
 9
       FINAL ORDER (I) PROHIBITING UTILITIES FROM ALTERING, REFUSING OR
10
          DISCONTINUING SERVICE; (II) APPROVING THE DEBTOR’S PROPOSED
11       ADEQUATE ASSURANCE OF PAYMENT FOR FUTURE UTILITY SERVICES;
       (III) APPROVING THE DEBTOR’S PROPOSED PROCEDURES FOR RESOLVING
12     ADEQUATE ASSURANCE REQUESTS; AND (IV) GRANTING RELATED RELIEF
13
              On February 8, 2019, the court issued an interim order (a) prohibiting utility service
14
15   providers from altering, refusing, or discontinuing services, or discriminating against the Debtor

16   on account of commencement of the Bankruptcy Case or unpaid pre-petition invoices; (b)
17
     approving the Debtor’s proposed form of adequate assurance deposits; (c) approving the Debtor’s
18
     proposed procedures for resolving disputes regarding adequate assurance; and (d) granting related
19
     relief. See ECF No. 73.
20
21            On March 11, 2019, the court set this matter for a final hearing and gave a deadline of April

22   15, 2019, for any objections. None was filed. Accordingly, the interim order shall be final, and this
23
     court vacates the hearing date of May 3, 2019, on this matter.
24
              SO ORDERED.
25
26                                                        /s/ Frances M. Tydingco-Gatewood
                                                              Chief Judge
27                                                        Dated: Apr 30, 2019
28
                                                  Page 1 of 1

              Case 19-00010 Document 157 Filed 04/30/19 Page 1 of 1
